DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a method for cleaning sand.
Group II, claims 9-13, drawn to an apparatus for cleaning sand.
Group III, claim 14, drawn to a computer program product. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups of inventions listed as Group I, II and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the technical feature shared by the group is feeding pre-processed sand into a rotating oven, feeding heat energy to the rotating oven, monitoring the temperature of the oven with one or more temperature sensors, adjusting the temperature of the oven at least partly on the basis of the monitored oven temperature by adjusting the amount of heat energy fed in,  adjusting the amount of sand fed in, and adjusting an inclination and rotating speed of the oven to adjust the advancing speed of the amount of sand in the oven at least partly based on the amount of sand fed in or the monitored oven temperature, or both, and letting the cleaned sand run from a second end of the oven. This technical feature does not make a contribution over the prior art. See, for example, WO2017/090258 to Suzuki (see English Translation attached), which teaches the feeding pre-processed sand into a rotating oven (English Translation, page 4, lines 38-44), feeding heat energy to the rotating oven (English Translation, page 5, lines 2-14), monitoring the temperature of the oven with one or more temperature sensors, adjusting the temperature of the oven at least partly on the basis of the monitored oven temperature by adjusting the amount of heat energy fed in (English Translation, page 6, lines 13-16, and page 8, lines 21-25),  adjusting the amount of sand fed in (English Translation, page 6, lines 27-38), adjusting an inclination and rotating speed of the oven to adjust the advancing speed of the amount of sand in the oven at least partly based on the amount of sand fed in or the monitored oven temperature or both (English 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
An election must be made between Species 1, Species 2, Species 3 and Species 4.

	Species 1: the temperature of the oven is adjusted by taking into account the purity degree of the sand to be cleaned (as shown by e.g. claim 2),
	Species 2: the temperature of the oven is adjusted by taking into account the amount of sand in the oven (as shown by e.g. claim 3),
Species 3: the temperature of the oven is adjusted by taking into account the advancing speed of the sand (as shown by e.g. claim 4), and 
Species 4: the temperature of the oven is adjusted by taking into account the average temperature of the sand (as shown by e.g. claim 5).

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the special technical feature of Species 1 is that the temperature of the oven is adjusted by taking into account the purity degree of the sand to be cleaned and this feature is not present in Species 2, Species 3 and Species 4. The special technical feature of Species 2 is that the temperature of the oven is adjusted by taking into account the amount of sand in the oven and this feature is not present in Species 1, Species 3 and Species 4. The special . 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claim 1 is a generic claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714